Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-8 and 10-21 have been examined in this application.
	The filling date of this application number recited above is 12 December 2019. No priority has been claimed in the Application Data Sheet, thus the examination will be undertaken in consideration of the effective filing date as the priority date.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 (and claims 2-7, 10-14, and 16-21 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “activating … a first travel indicator, associated with the transaction account … and activating … a second travel indicator for an additional transaction account associated with a related user”. The “travel indicator”, as recited in Specification [0046] “For example, the travel prediction platform may activate the travel indicator for a first transaction account associated with the user, and may activate the travel indicator for a second transaction account associated with user. As another example, the travel indicator may be associated with one or more transaction accounts of multiple related users (e.g., a husband and wife, a parent or guardian and child, and/or the like), and/or the like, and the travel prediction platform may activate the travel indicator for the one or more transaction accounts of the multiple related users”, is disclosed as one indicator (e.g. the travel indicator) that is being used for all transaction accounts (e.g. the transaction account and additional transaction account associated with a related user), but the claim limitation recites separate travel indicators (e.g. first travel indicator and second travel indicator) being activated for different accounts.
Additionally, the claims recite “wherein activating the second travel indicator prevents transactions associated with the additional transaction account from being declined due to suspected fraud”. This limitation is not fully supported by the Specification, as recited [0046] “In this way, upon determining that the user is traveling, the travel prediction platform may prevent transactions associated with other accounts of the user from being declined due to suspected fraud” which teaches that the first travel indicator, which indicates that the user is traveling, would be the same indicator used to prevent transactions of other accounts from being declined.
Therefore, the claims recite new matter as failing to comply with the written description requirement, and clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “the travel indicator”, however it is unclear the antecedent basis for the term as the independent claims recite two different indicators as “a first travel indicator” and “a second travel indicator”, therefore it is indefinite as to which travel indicator that the term is referring to, and clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 8, and 15, the claims recite “a method, comprising:
receiving, historical transaction data associated with transactions conducted via transaction accounts associated with users;
receiving, historical travel data indicating whether the users were traveling during times associated with the transactions identified in the historical transaction data, 
wherein the historical transaction data includes data identifying one or more of:
one or more transactions associated with purchases at airports, 
one or more transactions associated with checking in at airports, 
one or more transactions associated with purchases at gas stations near an international border, 
one or more transactions associated with purchases at rest stops, one or more transactions associated with purchasing airline tickets, 
one or more transactions associated with withdrawing funds from automated teller machines located at airports or rest stops, 
one or more transactions associated with hotels, one or more transactions associated with wireless access purchases on airplanes, 
one or more transactions associated with currency exchange at airports, or 
one or more transactions associated with purchases of items at train stations;
[updating], a model with the historical transaction data and the historical travel data to generate a [updated] model;
receiving, transaction data associated with one or more transactions conducted via a transaction account associated with a user;
processing, the transaction data, with the [updated] model, to determine a confidence score that provides an indication of whether the user is traveling, 
wherein processing the transaction data comprises determining whether a transaction associated with the transaction data is a potential travel-related transaction based on at least one of:
whether the transaction occurs near a particular location frequented by the user, or 
whether the transaction occurs nears a home associated with the user;
determining, whether the confidence score satisfies a confidence threshold;
determining, that the user is traveling when the confidence score satisfies the confidence threshold; and
performing, one or more actions based on determining whether the confidence score satisfies the confidence threshold, 
wherein performing the one or more actions comprises:
activating, based on determining that the confidence score satisfies the confidence threshold, a first travel indicator, associated with the transaction account, 
wherein the first travel indicator indicates that the user is traveling, and 
activating, based on determining that the confidence score satisfies the confidence threshold, a second travel indicator for an additional transaction account associated with a related user, 
wherein activating the second travel indicator prevents transactions associated with the additional transaction account from being declined due to suspected fraud.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organized human activity. The method recited above is a process of using historical transaction data to determine if a user is traveling by training or updating a model to determine a confidence score, by which the score would determine whether the user is traveling or not and to either block or unblock the account for preventing transactions due to suspected fraud. These limitations describe an abstract concept under the grouping of organizing human activity, specifically commercial or legal interactions, wherein the claims, as best understood from the Specification, is merely a data indication in the travel prediction platform for the travel status of the user. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “device”, “non-transitory computer-readable medium”, and “machine learning model” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. 
As disclosed by Specification, the “device” may be [0052] “a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a desktop computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), a camera (e.g., a security camera, a closed-circuit television (CCTV) camera, a smart camera, a satellite camera, etc.), or a similar type of device”, which are generic off-the-shelf components available to the public, and does not require any specialized equipment. The additional element is merely instructed to perform its generic functionalities, such as: receive data, update data, process data, and perform actions, by which merely using the device as a tool to perform the abstract idea (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f).
The additional element of “training a machine learning model” is merely utilizing the “machine learning model” as a black-box application as disclosed by Specification [0022] “the travel prediction platform may train a machine learning model with the historical transaction data and the historical travel data to generate a trained machine learning model”, by which the claim limitations merely recite to provide inputs (e.g. historical transaction data and historical travel data) to the machine learning model to provide an output (e.g. trained machine learning model). The trained machine learning model is then used to determine the confidence score, by which the process is the same black-box application as disclosed by Specification [0022] “The trained machine learning model may be used to process transaction data to determine a confidence score that provides an indication of whether a user is traveling”, with the input (e.g. transaction data) and the output (e.g. confidence score). The Specification does not provide further details or clarifications on how the machine learning model is trained or the specific improvements on the machine learning model itself, but rather merely uses the machine learning model as a tool to perform the abstract idea (e.g. “apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Also, the additional element of “activating travel indicators” by which the first travel indicator indicates that the user is traveling and the second travel indicator prevents transactions from being declined is mere data manipulation, by which the travel indicator is merely an indicator to indicate that the user is traveling or the transaction account should be authorized. The device is merely being applied to activate these data (e.g. flag the account), which is not indicative of integration into a practical application; see MPEP 2106.05(f). See also MPEP 2106.05(g) regarding mere data gathering and data manipulation, which is adding insignificant extra-solution activity to the judicial exception.
The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system (e.g. “apply it”). Mere instructions to implement the abstract idea on generic computer components is not indicative of an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “further comprising: determining that the confidence score fails to satisfy the confidence threshold; providing, to a user device associated with the user, a notification requesting a response indicating whether the user is traveling, based on determining that the confidence score fails to satisfy the confidence threshold; and receiving, from the user device and based on the notification, the response indicating whether the user is traveling.” The claim provides further process regarding providing a notification to another device and receiving a response back. As similarly discussed above with parent claim, using different devices to send notifications and to send responses is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 3 and 16 recite “further comprising: determining that the user is traveling when the response indicates that the user is traveling.” The claims provide further details regarding the response. As similarly discussed above with parent claim, determining the travel status based on the received data mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 4 recites “further comprising: determining that the user is not traveling, when the response indicates that the user is not traveling.” The claim provides further details regarding the response. As similarly discussed above with parent claim, determining the travel status based on the received data mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 5 and 17 recite “wherein performing the one or more actions comprises one or more of: updating a fraud model to indicate that the user is traveling; or activating the travel indicator for one or more other accounts associated with the user.” The claims provide further process regarding the action to update a fraud model or activate the travel indicator. As similarly discussed above with parent claim, updating a model or activating the travel indicator is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 6 and 18 recite “wherein performing the one or more actions comprises one or more of: maintaining the travel indicator for the transaction account for a predetermined time period; maintaining the travel indicator for the transaction account until occurrence of a trigger event; or retraining the machine learning model based on determining that the user is traveling.” The claims provide further process regarding the action to maintain the travel indicator for a time period, until a triggering event, or retaining the machine learning model. As similarly discussed above with parent claim, manipulating data regarding the travel indicator or retraining the machine learning model is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 7 recites “further comprising: determining that the confidence score fails to satisfy the confidence threshold; and preventing activation of the travel indicator for the transaction account associated with the user, based on determining that the confidence score fails to satisfy the confidence threshold.” The claims provide further process regarding the confidence score and activation of the travel indicator. As similarly discussed above with parent claim, simply comparing data to update the indicator is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 10 recites “wherein the historical travel data includes data identifying one or more of: airline travel itineraries associated with the users, train travel itineraries associated with the users, bus travel itineraries associated with the users, hotel accommodations associated with the users, or rental car agreements associated with the users.” The claim provides further details regarding the historical travel data. As similarly discussed above with parent claim, clarifying the data as specific information (e.g. airline, train, or bus travel itineraries, etc.) is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 11 and 19 recite “wherein the one or more processors, when performing the one or more actions, are configured to one or more of: maintain the travel indicator for a predetermined time period; and deactivate the travel indicator for the transaction account after the predetermined time period.” The claims provide further process regarding the expiration time for the travel indicator. As similarly discussed above with parent claim, applying a time period for the travel indicator to expire is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 12 and 20 recite “wherein the one or more processors, when performing the one or more actions, are configured to one or more of: maintain the travel indicator until occurrence of a trigger event, wherein the trigger event indicates that the user is not traveling; and deactivate the travel indicator for the transaction account after the occurrence of the trigger event.” The claims provide further process regarding the trigger event for the travel indicator. As similarly discussed above with parent claim, looking for a trigger event to deactivate the travel indicator is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 13 recites “wherein the one or more processors, when performing the one or more actions, are configured to one or more of: receive additional transaction data indicating an additional transaction conducted via the transaction account associated with the user; and prevent a fraud model from preventing the additional transaction based on the travel indicator.” The claim provides further process regarding receiving data and the fraud model. As similarly discussed above with parent claim, receiving data and using the fraud model is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 14 recites “wherein the one or more processors are further configured to: determine that the confidence score fails to satisfy the confidence threshold; receive additional transaction data indicating an additional transaction conducted via the transaction account associated with the user; and prevent the additional transaction, via a fraud model, based on preventing activation of the travel indicator.” The claim provides further process regarding the confidence score. As similarly discussed above with parent claim, receiving data and using the fraud model is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 21 recites “wherein the one or more processors are further to: determine that the confidence score fails to satisfy the confidence threshold; and decline the one or more transactions based on determining that the confidence score fails to satisfy the confidence threshold.” The claim provides further process regarding the confidence score. As similarly discussed above with parent claim, comparing data and declining the transaction based on the score is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-7, 9-14, and 16-21, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-8 and 10-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, see pages 17 to 20, filed 28 February 2022, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant contends that the claims, as a whole, integrates into a practical application, and that the additional elements demonstrate a meaningful application of any alleged judicial exception, beyond generally linking the use of any alleged judicial exception to a particular technological environment. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, The additional elements are generic computer components merely used as a tool to perform the abstract idea. The claim limitations regarding “activating the travel indicators”, wherein the second travel indicator “prevents transaction associated with the additional transaction account from being declined due to suspect fraud”, is merely data manipulation, wherein the travel indicator is merely an indicator to indicate that the transactions conducted by the account should be authorized. There is no improvement to the functioning of a computer, or to any other technology or technical field, but rather merely uses the “device” to perform the abstract idea, for example activate the travel indicator (e.g. flag the account), which is not indicative of integration into a practical application; see MPEP 2106.05(f). See also MPEP 2106.05(g) regarding mere data gathering and data manipulation, which is adding insignificant extra-solution activity to the judicial exception. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 20 to 22, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive, in light of the amendment to the claim limitations regarding activating travel indicators based on determining the confidence score satisfies the confidence threshold, wherein the first travel indicator associated with the transaction account indicates that the user is traveling, and the second travel indicator associated with an additional transaction account prevents transactions associated with the additional transaction account from being declined. Therefore, the 35 U.S.C. 103 rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferguson et al. (U.S. 2011/0208601) teaches of unblocking the account of the user based on determining that the risk level is low corresponding to the user traveling, as disclosed in [0017] and [0022].
GARDEN (U.S. 2017/0213219) teaches of notifying the server that the user is traveling based on attempted payment transaction at a different location, as disclosed in [0035].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697